DETAILED ACTION
This action is pursuant to the claims filed on April 19, 2021. Currently claims 15 and 19-37 are pending with claims 15, 21-22, 27-31, and 35-37, claims 1-14 and 16-18 canceled and claims 19, 23-26, and 32-34 withdrawn. Below follows a complete final action on the merits of claims 15, 20-22, 27-31 and 35-37.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 20-22, 27-31 and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,595,924. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a housing, support shaft, tube, and electrically conducting spring disposed around the tube, plurality of apertures, and a gas assisted effect. 
Response to Amendment
Applicant’s amendments to the claims overcome the previous claims objections and 35 U.S.C. 112(b) rejections. 
Claim Objections
Claim 30 is objected to because of the following informalities: amend “each aperture of the plurality of coils” to – each aperture of the plurality of apertures – in lines 1-2.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 20-22, 27-31 and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “the electrical discharge” in lines 15-16. There is insufficient antecedent basis for this limitation in the claim. 
Claims 20-22, 27-31 and 35-37 are also rejected for their dependency on a rejected claim. 
Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 20-21, 30, and 35-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vetter et al (US PGPUB: 2014/0309524). 
Regarding independent claim 15, Vetter discloses an electrosurgical device (Figs. 1-2, 8, 10, 21: 13) comprising: 
a housing (12) having a longitudinal axis (see Fig. 1); 
a support shaft (11) having a proximal end attached to a distal end of the housing (see Fig. 1), the support shaft having a longitudinal axis substantially aligned with the longitudinal axis of the housing (see Fig. 1); and 
a tube (Fig. 10: 31 “axial band element”) disposed within the support shaft (Fig. 1, 10 display the tube 31 at least partially within tube 11; [0062], [0077], [0090]), wherein at least a portion of the tube is configured as a loop (Fig. 1 and 10; [0075]) extending from a distal end of the support shaft (Figs, 1 and 11; [0058]), the loop including a plurality of apertures (33; “fenestrations”) disposed along a length of the tube (Fig. 10) and an electrically conducting spring (14, 13a; “helical components”; electrically conductive [0091]) disposed around the tube (see Figs. 1a and 10), the electrically conducting spring including a plurality of coils spaced apart from each other (Fig. 10), where a spacing of the plurality of coils coincides with a spacing of the plurality of apertures (Fig. 10 displays a plurality of coils of spring 13a coinciding with a plurality of apertures 33); 
wherein the loop is configured to provide a gas assisted electrosurgical effect at each of the plurality of apertures when an inert gas flows through the tube ([0078] refers to the flow of a noble gas through the openings 33 in order to achieve a desired surgical effect) and the electrically conducting spring is energized to cut and seal tissue ([0063], [0065], [0077]-[0078], [0091] refer to energizing the spring (i.e. helical portion) to cut tissue; [0065] “At least RF-energized; [0091] “Electrical connectors 73 conduct energy to helical components of cutting assembly 13”);
wherein the inert gas from each of the plurality of apertures enhances the electrical discharge between the plurality of coils and the tissue ([0060], [0074], [0078], [0118] discuss delivering inert gases to create, assist, and enhance the surgical effect (i.e. an electrical discharge between the coils and the tissue). 
Regarding dependent claim 20, in view of claim 15, Vetter further discloses further comprising a positioning assembly (Fig. 20-21) configured to move the loop between an extended position and a retracted position ([0062], [0090] refer to the position assembly of Fig. 21 as extending/retracting cutter 13).
Regarding dependent claim 21, in view of claim 15, Vetter further discloses wherein the loop includes a diameter (See Fig. 1) and the loop is configured to be drawn into the support shaft to decrease the diameter of the loop ([0058], [0062], [0063], [0067], [0077] [0078] refers to providing inert gas, energizing the coil, and retracting the cutter 13 to cut tissue).
Regarding dependent claim 30, in view of claim 15, Vetter further discloses wherein each aperture (33) of the plurality of coils is located at the approximate center between adjacent coils (coils of 13a) of the plurality of coils of the electrically conducting spring (see fig. 10).
Regarding dependent claim 35, in view of claim 15, Vetter further discloses wherein the plurality of apertures face away from the center of the loop ([0058], [0063], [0065], refer to the rotation of the cutting assembly 13, where the apertures are capable of facing away from the center when rotated, see also Fig. 10) such that the loop is configured to cut and seal the tissue by pushing the electrosurgical device onto the tissue (cutter 13 capable of being pushed to cut tissue).
Regarding dependent claim 36, in view of claim 15, Vetter further discloses wherein the plurality of apertures face toward the center of the loop ([0058], [0063], [0065], refer to the rotation of the cutting assembly 13, where the apertures are capable of facing toward the center when rotated, see also Fig. 10) such that the loop is configured to cut and seal the tissue by pulling the electrosurgical device while the tissue is disposed in the loop ([0069]).
Regarding dependent claim 37, in view of claim 15, Vetter further discloses wherein the plurality of apertures face a predetermined angle relative to a plane of the loop such the loop is used to plane down a surface of the tissue a layer at a time (See Fig. 10 where apertures are at a defined angle to the loop, where define 12 is capable of plane down on a surface of tissue).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vetter et al (US PGPUB: 2014/0309524) in view of Okada (US PGPUB: 2007/0293874). 
Regarding dependent claim 22, in view of claim 21, Vetter does not explicitly disclose further comprising a back stop disposed and aligned at the distal end of the support shaft and configured to prevent the tissue from entering the support shaft.
However, Okada discloses a tissue cutting device (Fig. 21B) comprising a backstop (13, including portions 13a, 13b) disposed and aligned at the distal end of a support shaft (Fig. 21B; [0121]). The stopper has a diameter that allows only the linear portion (19a) of the treatment .
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter et al (US PGPUB: 2014/0309524) in view of Smith et al (US PGPUB: 2014/0276911). 
Regarding dependent claim 27, in view of claim 15, Vetter further discloses wherein the tube includes a first tube (portion of tube 31 that forms within shaft 11 (see Fig. 1a)) and a second tube (portion of tube 31 that forms loop (see Fig. 1a)), the first tube including a first end and a second end (see Figs. 1a, 2, and 10), the first end coupled to a gas input for receiving the inert gas (Figs. 1a, 2; [0060]). Vetter does not explicitly further comprising gas manifold and the second end coupled to the gas manifold, the gas manifold coupled to the second tube and configured to cause the second tube to be formed into the loop.
However, Smith discloses a snare device (fig. 1C) comprising a first tube (110), second tube (102), and a manifold (106). A second end of the second tube (102) is coupled to the manifold (Fig. 1C displays distal end of 102 connected to the manifold). The first tube (110) is also coupled to the manifold (Fig. 1C) and is formed into a loop (Fig. 1C: 118). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the snare of Vetter to incorporate the manifold of Smith. This configuration provides the benefit of urging the tube into the desired loop shape ([0032]). 
Regarding dependent claim 28, in view of the combination of claim 27, Vetter further discloses wherein the first tube is configured to be drawn into the support shaft to draw the loop into the support shaft and decrease the diameter of the loop ([0062], [0090] refer to retracting cutter 13 (i.e. decreasing the diameter)). 
Regarding dependent claim 29, in view of the combination of claim 29, Vetter further discloses wherein the diameter of the loop is decreased to remove the tissue from a patient ([0058], [0062], [0063], [0067], [0077] [0078] refers to providing inert gas, energizing the coil, and retracting the cutter 13 to cut tissue).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Vetter et al (US PGPUB: 2014/0309524) in view of Denen et al (US Patent No.: 5,400,267). 
Regarding dependent claim 31, in view of claim 15, Vetter further discloses further comprising a connector (Fig. 8) that connects the electrically conducting spring to an electrical energy source ([0071]) and the tube to a gas source ([0060], [0071]), but does not explicitly disclose the connector including a memory device that stores an impedance value of the electrically conducting spring.
However, Denen discloses a connector for a medical instrument containing a memory that stores information relating to the device (Col. 4, Lines 60-68), including impedance values (Col. 3, Lines 25-30; capable of storing an impedance value of a spring). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Vetter to incorporate the connector of Denen. This configuration provides the benefit of automatically setting the operating parameters (Col. 2, Lines 31-39), thereby increasing the efficiency of the device. 
Response to Arguments
Applicant’s arguments filed April 19, 2021 are fully acknowledged. It is noted Applicant’s amendments to the claims necessitated a new grounds of rejection outlined above. However, in the interest of compact prosecution the following arguments are addressed: 
In response to Applicant’s argument that the Vetter des not disclose the electrically conducting spring is energized to cute and seal tissue (p. 9), this is not persuasive. As outlined above, Vetter explicitly discloses the helical portion of the spring conducts energy to cut tissue ([0065], [0091]) and that the inert gas enhances the surgical effect ([0060], [0074], [0078], [0118]. Thus, the rejection of claim 15 is tenable. 
It is noted Applicant has not provided any additional arguments for the dependent claims other than being allowable for the same reasons as claim 15 (p. 9), thus the rejections of all dependents are tenable for at least the same reasons as outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794